Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment (the “Amendment”), dated as of January 9th, 2008, is to
that certain Employment Agreement (the “Employment Agreement”), dated as of
January 9, 2006, between Shuffle Master, Inc. (“the Company”) and Brooke Dunn
(“Employee”). All capitalized terms used in this Amendment and not otherwise
defined herein shall have the same meaning as in the Employment Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and Employee hereby agree as follows:

 

1.                                       The Term of the Employment Agreement is
hereby extended from October 31, 2007 to October 31, 2008. Accordingly, all
references to the “Term” in the Employment Agreement shall mean the period from
November 1, 2005 through October 31, 2008.

 

2.                                       Effective November 1, 2007, Employee
shall be paid an annual base salary of two hundred fifty thousand dollars
($250,000), paid in the same intervals as other employees of the Company; and if
employed through October 31, 2008, Employee will also be eligible to receive an
executive bonus in accordance with the terms and conditions of the executive
bonus program authorized by the Board for other senior management executives of
the Company for fiscal year 2008, in a range of percentages, but with a target
bonus of 50% of Employee’s base salary.

 

3.                                       Paragraph 6(a)(iii) is hereby deleted
in its entirety and the following shall be the new paragraph 6(a)(iii):

 

“Employee shall receive, during the first twenty-four (24) months from
Employee’s termination, additional compensation for his covenant not to compete
equal to the average of all of the annual bonuses which Employee has received
over the immediate last five full fiscal years while working for the Company.
The amount due under this paragraph 6(a)(iii) shall be paid in the same
intervals as other Employees of the Company are then being paid their base
salaries.”

 

4.                                       A new paragraph 6(b)(iii) is hereby
added as follows:

 

“in the event Employee on October 31, 2008, elects to retire or resign, but only
if Employee has worked full-time and continuously through October 31, 2008, and
irrespective of the Company offering Employee continued employment”

 

 

--------------------------------------------------------------------------------


 

5.                                       A new paragraph 6(b)(iv) is hereby
added as follows:

 

“in the event that Employee’s role in the Corporate Product Group (“CPG”)
materially changes, or there is a material change in the membership composition
of the CPG.”

 

6.                                       This Amendment is subject to approval
by the Company’s Compensation Committee, and shall not be effective until and
unless so approved.

 

7.                                       Except as expressly amended hereby, the
Employment Agreement, as amended hereby, is hereby confirmed and ratified by the
parties as being and remaining in full force and effect, according to its terms
and conditions, and without any further amendments or modifications.

 

EMPLOYER:

 

EMPLOYEE:

 

SHUFFLE MASTER, INC.

 

 

 

 

 

 /s/ Brooke Dunn

 

By:

 /s/ Mark L. Yoseloff

 

BROOKE DUNN

 

Its:

  CEO

 

 

 

 

 

 

 

Approved:

 

 

 

 

 

 

 

Compensation Committee

 

 

 

 

 

 

 

By:

 /s/ Lou Castle

 

 

 

 

  Lou Castle, Chairman

 

 

 

 

 

--------------------------------------------------------------------------------